 356DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,Telephone No. 688-5204,if they have any ques-tion concerning this notice or compliance with its provisions.Tallahassee Coca-Cola Bottling Company,Inc. andTeamsters,Chauffeurs,Warehousemen&Helpers Local Union #991,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independ-ent.CaseNo. 12-CA-3082.May 4,1965DECISION AND ORDEROn February 12, 1965, Trial Examiner Morton D. Friedman issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Fanning and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions, brief, and the entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the Act, the Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatRespondent, Tallahassee Coca-Cola Bottling Company, Inc., its offi-cers, agents,successors,and assigns, shall take the action set forth inthe TrialExaminer'sRecommended Order.1We hereby correct the third line in the last complete paragraph on page 357, TrialExaminer'sDecision,to read Section 102 24 of the Board'sRules instead of 102.25 andlines 2 and 3, page 358, to read Case No. 12-RC-1892 instead of Case No.13-RC-9960.TRIAL EXAMINER'S DECISIONUpona charge filed on December3, 1964, by Teamsters, Chauffeurs,Warehouse-men & HelpersLocal#991, affiliatedwiththe InternationalBrotherhood of Team-sters, Chauffeurs,Warehousemen and Helpersof America, Independent,herein calledtheUnion,the RegionalDirectorfor Region12 of the National LaborRelationsBoard, herein called the Board,issued a complainton December 10, 1964, on behalfof the General Counsel of the Boardalleging violationof Section8(a)(5) and (1)of the Act, as amended (29 U.S.C. Sec.151, et seq.).In addition to jurisdictionaland procedural allegations,the complaint alleges, in substance, that:152 NLRB No. 33. TALLAHASSEE COCA-COLA BOTTLING COMPANY, INC.3571.All production and maintenance employees at the Respondent's plant, 1320South Monroe Street, Tallahassee, Florida, including route salesmen, truck helpers,utilitymen, shipping and receiving employees, and cooler salesmen, but excludingoffice clerical employees, guards, and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.2.On or about September 25, 1964, the employees of the Respondent in the saidunit, in a secret, Board-conducted, election, designated and selected the Union as theirrepresentative for the purposes of collective bargaining with the Respondent and onOctober 5, 1964, the Board certified the Union as the bargaining representative ofthe employees in the said unit and the Union continues to be such representative.3.On or about November 24, 1964, and continuing thereafter, the Union hasrequested the Respondent to bargain collectively with it as the exclusive bargainingrepresentative of the Respondent's employees in the said unit, but on or aboutNovember 24, 1964, and at all times thereafter, the Respondent refused and continuesto refuse to recognize or bargain collectively with the Union as such exclusive bar-gaining representative.4.By such conduct, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act.The Respondent's answer admits the jurisdictional procedural allegations of thecomplaint and the status of the Union as a labor organization.The answer furtheradmits that a secret-ballot election was conducted in the unit set forth in the com-plaint; that the Union received a majority of the ballots at said election; that the Boardcertified the Union as the bargaining representative of the employees in said unit;that the Union has requested the Respondent to bargain with it as the exclusivecollective-bargaining representative of the employees in said unit; and that theRespondent has refused to do so.The answer denied all other allegations of thecomplaint, including those relating to the appropriateness of the bargaining unit, thestatus of the Union as exclusive representative of all employees in said unit, and thecommission by the Respondent of any unfair labor practices within the meaning ofthe Act.On December 24, 1964, the General Counsel filed and served a motion for judg-ment on the pleadings. In support thereof, the General Counsel summarized theessential allegations of the complaint and the Respondent's answer, and added afurther allegation that on August 31, 1964, the Board entered a Decision on Reviewand Direction of Election in Case No. 12-RC-1892, in which the Board found thatthe employees in the unit described in the complaint constituted a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.Counsel for the General Counsel contends, in substance, that the only issues whichthe Respondent now seeks to raise by its answer relate to the appropriateness of theunit described in the complaint and are, therefore, issues which have already beenlitigated before, and determined by, the Board in the representation proceeding.Accordingly, the General Counsel prays in his motion that, in the premises and with-out holding a hearing, a finding of fact should be made, conclusions of law should bereached, and an order be issued against the Respondent upon, and in full accordancewith, the allegations of the complaint.The Respondent filed objections dated December 29, 1964, to the motion for judg-ment on the pleadings.Thereafter, the motion was referred by the Regional Directorto a Trial Examiner and Morton D. Friedman was duly designated as such TrialExaminer herein.On January 6, 1965, I issued and caused to be served upon all theparties, an order directing all parties to show cause why the said motion for judgmenton the pleadings should not be granted.By letter dated January 14, 1965, theRespondent replied to the aforesaid order to show cause stating that the Respondentbelieved that its objections to the motion for judgment on the pleadings showedcause why the motion should be denied.The aforesaid objections contend that: (1) The Respondent is entitled to a hearingbefore the Trial Examiner, and (2) counsel for the General Counsel failed to file hismotion with a Regional Director in accordance with Section 102.25 of the BoardRules and Regulations, Series 8, as amended.With regard to objection No. 1, itappears that the Respondent does not offer any new evidence or state any reasonwhy it is entitled under the circumstances of this case to a hearing.As to objectionNo. 2, it appears by the very referral of the case to the Trial Examiner by the RegionalDirector that the motion must have been filed with the Regional Director.Moreover,counsel for the General Counsel has filed a statement that such motion was filed inaccordance with the Rules. I found, therefore, that the objections were without merit.It appearing, therefore, that there are no issues herein requiring hearing before aTrial Examiner for the purpose of issuing a decision, on February 4, 1965, 1 issued an 358DECISIONSOF NATIONALLABOR RELATIONS BOARDorder vacating the notice of hearing and directing that this case be deemed submittedfor decision on the pleadings,themotion papers, the record in Case No.13-RC-9960,and the Board'sDecision in that case.Rulings on MotionAs noted above, by the pleadings, there is but a single issue raised by the Respond-ent's answer in this case; namely, whether the unit described in the complaint forwhich the Union has been certified as a collective-bargaining representative is anappropriate unit for such purposes within the meaning of Section 9(b) of the Act.The appropriateness of the unit was litigated by the parties and decided by the Boardin the underlying representation proceeding, Case No. 12-RC-1892. It is well settledthat such issues which were raised in the underlying representation case may not belitigated in the subsequent unfair labor practice case. I am bound by the Board'saction regarding such matters.Pittsburgh Plate Glass Company v. N.L.R.B.,313U.S. 146, 161-162;N.L.R.B. v. West Kentucky Coal Company,152 F. 2d 198, 200-201 (C.A. 6), cert. denied 328 U.S. 866;Quaker City Life Insurance Company,138NLRB 61, enfd. 319 F. 2d 690 (C.A.4); Air Control Products of St. Petersburg, Inc.,139 NLRB 413. Under the doctrine of these decisions evidence relating to issuesdecided in the representation proceedings may be received in the subsequent unfairlabor practice proceeding only if it was previously unavailable or if it relates toevents subsequent to the Board's determination in the representation proceeding.SeeSinger Sewing Machine Company v. N.L.R.B.,329 F. 2d 200, 204 (C.A. 4).Since it appears from the Respondent's answer and the other documents filed inthis case that the Respondent does not propose to offer any evidence in this casewhich I would be permitted to receive in evidence, a formal hearing would serve nouseful purpose.Accordingly, the decision of the Board, which is binding upon me, isdispositive of this question.SeeMetropolitan Life Insurance Company,150 NLRB657;Metropolitan Life Insurance Company,141 NLRB 377, enfd. 328 F. 2d 820(C.A.3);Metropolitan Life Insurance Company,141 NLRB 1074, enfd. 330 F. 2d62 (C.A.6); Esquire, Inc. (Coronet Instructional Films Division),109 NLRB 530,538-539, enfd. 222 F. 2d 253 (C.A. 7). It is apparent from the foregoing that thereare no factual issues litigable before me and that the legal issue has been decided bythe Board. In these circumstances it is appropriate to grant counsel for the GeneralCounsel's motion for judgment on the pleadings.KVP Sutherland Paper Company-Sutherland Division,143 NLRB 834, 836-837;Metropolitan Life Insurance Com-pany,150 NLRB 657;Metropolitan Life Insurance Company,148NLRB 4471.Accordingly, the said motion for judgment on the pleadings is hereby granted and,in accordance with the prayer of said motion, upon the basis of the allegations of thecomplaint and the Respondent's amended answer, and upon the entire record in thecase, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.The Respondent, a Florida corporation, having its office and principal placeof business in Tallahassee, Florida, is engaged in the bottling and sale of soft drinks.In the 12-month period immediately preceding the issuance of the complaint herein, arepresentative period,Respondent purchased goods, supplies, and materials andreceived the same directly from points outside the State of Florida of a value in excessof $50,000.2.The Union is now, and has been at all times material herein, a labor organiza-tion within the meaning of Section 2 (5) of the Act.3.The following employees of the Respondent constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9(b) of the Act.All production and maintenance employees at the Respondent's plant, 1320 SouthMonroe Street, Tallahassee, Florida, including route salesmen, truck helpers, utilitymen, shipping and receiving employees, and cooler service men, but excluding officeclerical employees, guards, and supervisors within the meaning of the Act.4.On or about September 25, 1964, the majority of the employees of the Respond-ent in the unit described above in paragraph 3, by a secret-ballot election conductedunder the supervision of the Regional Director for Region 12 of the National LaborRelations Board, designated and selected the Union as their representative for thepurposes of collective bargaining with Respondent, and on October 5, 1964, the Boardcertified the Union as the collective-bargaining representative of the employees insaid unit. TALLAHASSEE COCA-COLA BOTTLING COMPANY, INC.3595.At all times since October 5, 1964, and continuing to date, the Union has beenthe representative for the purposes of collective bargaining of the employees in theunit described above, and by virtue of Section 9(a) of the Act, has been and is nowthe exclusive representative of all the employees in the said unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment.6.Commencing on or about November 24, 1964, and continuing to date, theUnion has requested,and is requesting Respondent to bargain collectively with respectto rates of pay, wages, hours of employment,and other terms and conditions ofemployment as the exclusive collective-bargaining representative of all the employeesin the unit described above.7.Commencing on or about November 24, 1964, and at all times thereafter, theRespondent did refuse and continues to refuse to recognize and bargain collectivelywith the Union as the exclusive collective-bargaining representative of all employeesin the unit described above.8.By refusing to bargain collectively with the Union as the exclusive collective-bargaining representative of the employees in the aforesaid unit onNovember 24,1964, and thereafter, the Respondent has engagedin anunfair labor practice in viola-tion of Section 8(a)(5) of the Act and has continued to engage in such unfair laborpractice and has interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed them in Section 7 of the Act, thereby engaging in an unfairlabor practice in violation of Section 8(a) (1) of the Act.9.The aforesaid unfair labor practices affect commerce within the meaning ofSection2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact, conclusions of law, and the entire record inthe case, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, it is hereby ordered that Respondent, Tallahassee Coca-Cola BottlingCompany, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Teamsters, Chauffeurs, Warehousemen& Helpers Local #991, affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Independent, as the exclusivebargaining representative of the employees in the following appropriate bargainingunitAll production and maintenance employees at the Respondent's plant, 1320 SouthMonroe Street, Tallahassee, Florida, including route salesmen, truck helpers, utilitymen, shipping and receiving employees, and cooler servicemen, but excluding officeclerical employees, guards, and supervisors as defined in the Act.(b) Interfering with the efforts of Teamsters, Chauffeurs,Warehousemen &Helpers Local Union #991, affiliated with the International Brotherhood of Team-sters,Chauffeurs, Warehousemen, and Helpers of America, Independent, to negotiatefor or represent the employees in the said appropriate unit as their exclusive bar-gaining agent.2.Take the following affirmative action to effectuate the policies of the Act:(a)Upon request, bargain collectively with Teamsters, Chauffeurs, Warehousemen& Helpers Local Union #991, affiliated with the International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, Independent, as the exclu-sive representative of all the employees in the appropriate unit described above, withrespect to rates of pay, wages, hours of employment, and other conditions of employ-ment, and, if an agreement is reached, embody the same in a signed contract.(b) Post at its office and plant located at 1320 South Monroe Street,Tallahassee,Florida, copies of the attached notice marked "Appendix." 1Copies of said notice,to be furnished by the Regional Director for Region 12, shall, after being duly signedby Respondent's representative,be posted by it immediately upon receipt thereof, andILIn the event that this Recommended Order be adopted by the Board,toe words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice.In the further event that the Board's Order be en-forced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order". 360DECISIONSOF NATIONALLABOR RELATIONS BOARDbe maintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 12, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps the Respondenthas taken to comply herewith?2In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read: "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Teamsters, Chauffeurs,Warehousemen & Helpers Local Union # 991, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, as the exclusive bargaining representative of all employees in thebargaining unit described below concerning rates of pay, wages, hours of employ-ment,and other conditions of employment, and, if an understanding is reached,embody the same in a signedagreement.The bargainingunit is:All production and maintenance employees at our plant, 1320 SouthMonroe Street, Tallahassee, Florida, includingroute salesmen, truck helpers,utilitymen, shipping and receiving employees, and cooler servicemen, butexcluding office clerical employees, guards, and supervisors as defined in theAct.WE WILL NOT refuse to bargain collectively as aforesaid nor will we, in anylike or related manner, interfere with, restrain, or coerce our employees in theexercise of the rights to bargain collectively through the said Union.TALLAHASSEE COCA-COLA BOTTLING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711,if they have any question concerning this notice or compliance with its provisions.Muskegon Bricklayers Union #5, Bricklayers,Masons andPlasterersInternationalUnion of America (AFL-CIO)andGreaterMuskegonGeneral Contractors Association.CasesNos. 7-CB-1209 and 7-CC-258.May 4,1965DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act, as amended.On April 21 and 24, 1964, theGreater Muskegon General Contractors Association, herein called the152 NLRB No. 38.